Title: From Alexander Hamilton to Caleb Swan, 12 November 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            New York Novr. 12th. 1799
          
          I wish you to send me a statement of the money which you have advanced for to the troops both for pay and bounty since the date of your last statement to me on the subject.
          I have written to Captain Williamson desiring him to repair immediately to Philadelphia agreeable to the request in your letter of the ninth instant. Enclosed are the Accounts and receipts—
          With great consideration
           Caleb Swan Esqr.
        